Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-7, 9 and 11-20 are pending.
Response to Arguments
Applicant presents the following arguments in the April 22, 2022 amendment.
Applicant's arguments with respect to claims 1, 11 and 118 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen) and in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston).
Regarding independent claim(s) 1, Nori discloses a method, comprising: parsing a Data Definition Language (DDL) statement to obtain a data construct for one or more columns of a table defined by the DDL statement (Nori discloses parses the file 120 prepared by the generation utility 200, for object definitions that reside in it and compares each object definition with that of a corresponding object present in the target database. If a corresponding object is not present, utility 300 attempts to create the object by extracting a create DDL from the file, (see Nori: Para. 0060). Target computer 130 changes the schema object version in target database 132 to conform to file, (see Nori: Para. 0034-0040). Version control of application source code, so that changes being made to a database (e.g. addition of a new column to an existing table) are in conformity with changes being made to application source code that refers to the database (e.g. references to the new column) and performed to execute a CREATE/ALTER DDL command on the target database, (see Nori: Para. 0066-0068). This reads on the claim concepts of a method, comprising: parsing a Data Definition Language (DDL) statement to obtain a version control data construct for one or more columns of a table defined by the DDL statement),
However, Nori does not appear to specifically disclose wherein the parsing further includes recognizing the version control data construct as a command indicating that data changes associated with data values for the one or more columns of the table are not to be versioned; creating the table based on the DDL statement with a version control attribute set on the one or more columns that reflects the version control data construct as the command indicating that the data changes associated with the data values for the one or more columns of the table are not to be versioned.  
In the same field of endeavor, Mielenhausen discloses wherein the parsing further includes recognizing the version control data construct as a command indicating that data changes associated with data values for the one or more columns of the table are not to be versioned (Mielenhausen discloses a typical database is an organized collection of related information stored as "records" having "fields" of information. Data in a relational database is stored as a series of tables, also called relations. A table in a typical relational database may contain anywhere from a few rows to millions of rows. A row is divided into fields or columns. SQL statements may be passed to the parser 161 which employs conventional parsing methodology (e.g., recursive descent parsing). SQL statements may be divided into two categories: data manipulation language (DML), used to read and write data; and data definition language (DDL), used to describe data and maintain the database. (see Mielenhausen: Para. 0015-0017).  Note: Mielenhausen discloses table database which includes rows and columns and every tuple store data value. Mielenhausen further discloses that the command statements used in SQL DDL and DML. The command DDL defines the column of the table (attributes). However, the DML command line applies to row to be added or updated since the rows or tuples contain the data values, therefore this has nothing to do with the creation, drop or renaming of the column, because we are using the DML command line to update, insert or merge the rows called tuples. This reads on the claim concepts of wherein the parsing further includes recognizing the version control data construct as a command indicating that data changes associated with data values for the one or more columns of the table are not to be versioned); 
creating the table based on the DDL statement with a version control attribute set on the one or more columns that reflects the version control data construct as the command indicating that the data changes associated with the data values for the one or more columns of the table are not to be versioned (Mielenhausen discloses query Language (SQL), which is a language allowing users and administrators to create, manipulate, and access data stored in the database. SQL statements may be divided into two categories: data manipulation language (DML), used to describe data and maintain the database (examples of DML are insert, update and delete statements). Data definition language (DDL), it is used to create database, schema, and tables. It basically defines the column (Attributes) of the table (examples of DDL are create and alter statements), (see Mielenhausen: Para. 0015-0017). Create version 2, since columns c was not changing, it does not appear in the change log. Changes to the other columns are identified, (see Mielenhausen: Para. 0051-0053). Note: Mielenhausen discloses table database which includes rows and columns and every tuple store data value. Mielenhausen further discloses that the command statements used in SQL DDL and DML. The command DDL defines the column of the table (attributes). However, the DML command line applies to row to be added or updated since the rows or tuples contain the data values, therefore this has nothing to do with the creation, drop or renaming of the column, because we are using the DML command line to update, insert or merge the rows called tuples. This reads on the claim concepts of creating the table based on the DDL statement with a version control attribute set on the one or more columns that reflects the version control data construct as the command indicating that the data changes associated with the data values for the one or more columns of the table are not to be versioned); and           
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify the updating database of Nori in order to have incorporated not to be versioned, as disclosed by Mielenhausen, since both of these mechanisms are directed to physical database (i.e., data stored on a storage device) and the users of the system, a
database management system (DBMS) is typically provided as a software cushion or layer. In essence, the DBMS shields the database user from knowing about the underlying hardware- level details. Typically, requests from users for access to the data are processed by the DBMS. For example, information may be added or removed from data files, information may be retrieved from or updated in such files, without user knowledge of the underlying system implementation. In this manner, the DBMS provides users with a conceptual view of the database that is removed from the hardware level. DDL is Data Definition Language and is used to define the structures like schema, database, tables, constraints etc. Examples of DDL are create and alter statements. DDL is Data Definition Language and is used to define the structures like schema, database, tables, constraints etc. Examples of DDL are create and alter statements. DML is Data Manipulation Language and is used to manipulate data. Examples of DML are insert, update and delete statements. Version control helps teams solve these kinds of problems, tracking every individual change by each contributor and helping prevent concurrent work from conflicting. Changes made in one part of the database can be incompatible with those made by another developer working at the same time. Version control systems, also known as source control, source code management systems, or revision control systems, are a mechanism for keeping multiple versions of your files, so that when you modify a file you can still access the previous revisions. It can be thought of as a database of changes. It contains all the edits and historical versions (snapshots) of the project. A typical database is an organized collection of related information stored as "records" having "fields" of information. Incorporating the teachings of Mielenhausen into Nori would produce an embodiment operates by modifying the metadata of the data to include transformational clauses, each of which describes how a portion of the data in the first version is transformed to data required by the second version, as disclosed by Mielenhausen, (see Abstract). 
However, Nori and Mielenhausen do not appear to specifically disclose managing versioning for rows of the table based on the version control attribute for the one or more columns of the table, so that the data changes associated with the data values for the one or more columns of the table do not create a new row version for the table, wherein: when the version control attribute represents "VERSION LAST ONLY'', then the data changes associated with the data values for the one or more columns of the table update an existing row version of the table; and when the version control attribute represents "VERSION FIRST ONLY", then the data changes associated with the data values for the one or more columns of the table do not update the existing row version of the table.
In the same field of endeavor, Johnston discloses managing versioning for rows of the table based on the version control attribute for the one or more columns of the table, so that the data changes associated with the data values for the one or more columns of the table do not create a new row version for the table (Johnston discloses temporal data is data that keeps track of changes over time. A production table is where we keep data that we, the enterprise that creates and maintains that data, are willing to say is our best and most accurate data about the things the data represents (tables organized in a row-and-column and columns are known as fields or attribute), (see Johnsto:  Para. 0191 and up0201-0205). It does so by means of insert, update and delete transactions, (see Johnston: Para. 0241, 0255-0260). Note: The UPDATE Statement is used to modify the records of existing table (not create a new row version for the table). If we want to modify the rows data in a table we need to use UPDATE statement. For example, the name of table which has to be updated, the name of columns which records has to be updated and last the values of new records which has be updated in to table. This reads on claim concepts of managing versioning for rows of the table based on the version control attribute for the one or more columns of the table, so that the data changes associated with the data values for the one or more columns of the table do not create a new row version for the table),
when the version control attribute represents "VERSION LAST ONLY'', then the data changes associated with the data values for the one or more columns of the table update an existing row version of the table (Johnston discloses a table which may contain rows which exist in any of the temporal categories past/past 121, past/present 123, past/future 125, present/past 127, present/present 129 or present/ future 131, as shown in FIG. 1 and 29. This is because deferred assertions exist in future assertion time, and may be statements about the effective-time past, present or future of the objects represented by those assertions. A version of an object may be thought of as a time slice of the life history of an object, (see Johnston: Para. 0202, 0261, 0379, 0509 and FIG. 1 and 29). Temporal data is data that keeps track of changes over time. A production table is where we keep data that we, the enterprise that creates and maintains that data, are willing to say is our best and most accurate data about the things the data represents (tables organized in a row-and-column and columns are known as fields or attribute), (see Johnston:  Para. 0191 and 0201-0205). It does so by means of insert, update and delete transactions, (see Johnston: Para. 0241, 0255-0260). Note: The UPDATE Statement is used to modify the records of existing table (not create a new row version for the table). If we want to modify the rows data in a table we need to use UPDATE statement. For example, the name of table which has to be updated, the name of columns which records has to be updated and last the values of new records which has be updated in to table. This reads on claim concepts of when the version control attribute represents "VERSION LAST ONLY'', then the data changes associated with the data values for the one or more columns of the table update an existing row version of the table); and 
when the version control attribute represents "VERSION FIRST ONLY”, then the data changes associated with the data values for the one or more columns of the table do not update the existing row version of the table (Johnston discloses The WHERE Clause is used to specify the condition while make action like Select, Update and Delete operation on Database Table. It will update or delete rows for as many objects as satisfy those selection criteria. (see Johnston:  Para. 0286-0289). A version of an object may be thought of as a time slice of the life history of an object. The time slice is uniquely identified by designating an object and a period of time, (see Johnston: Para. 0202-0210 and FIG. 1 & 29). It does so by means of insert, update and delete transactions, (see Johnston: Para. 0241, 0255-0260 and 0323-0336). Note: Johnston discloses table-based databases which is rows and columns, columns are also known as attributes. Johnston discloses multiple versions associated with time slots, or any transactions made at different that would be considered a different version. If there is any update that needs to be applied, the command statement WHERE Clause can be used because it can help select the different columns and values to make the update (selection based on criteria), because the selection needs to be made first as described above in the claim limitation. The “Version First Only” does not have anything to be changed yet and all of the command stations do not apply. This reads on the claim concepts when the version control attribute represents "VERSION FIRST ONLY”, then the data changes associated with the data values for the one or more columns of the table do not update the existing row version of the table).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori and Mielenhausen in order to have incorporated multiple version, as disclosed by Johnston, since both of these mechanisms are directed to temporal data is data that keeps track of changes over time. It is data, more precisely, that keeps track of changes along either one or two temporal dimensions.  Transaction time keeps track of when data is initially entered into a database. But in addition, transaction time keeps track of modifications to data in a database that do not reflect anything that is happening in the world around us. Instead, these modifications are made to adjust the data in some way, independent of what is happening to what the data represents. For the most part, these adjustments are made to correct mistakes found in the data. Version control system keeps track on changes made on a particular software and take a snapshot of every modification.  Version control or revision control / source code management, is basically a system for recording and managing changes made to files and folders. In the brave new world of big data and business intelligence, the only technology constant is change, especially when it comes to the database. Almost daily changes in business needs due to demographics, increased service delivery demand and the regulatory environment drive database change. A database is more than just SQL scripts. It has a table structure, code written in the database language within stored procedures, content saved in reference tables or configuration tables, and dependencies between objects. Changes made to the deployment scripts as part of scope changes, branch merges, or re-works are done manually and require additional testing. Attempts to manage temporal data that varies in valid time may be found in many business applications. Incorporating the teachings of Johnston into Nori and Mielenhausen would produce the schema includes a first column designating an identifier of an object represented in a row of a table and columns designating an effective-time period. For a past effective-time period, the state of the object as it existed is described by atemporal data in the row. For a present effective-time period, the present state of the object is described. For a future effective-time period, the state of the object as it will exist is described by the temporal data, as disclosed by Johnston, (see Abstract).   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen), in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston) and in view of Radhakrishnan et al. (US 2008/0098045 A1, hereinafter Radhakrishnan).
Regarding dependent claim(s) 2, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein parsing further includes identifying the version control data construct associated with the one or more columns of the table in a context of a Structured Query Language (SQL)-formatted command.
In the same field of endeavor, Radhakrishnan discloses wherein parsing further includes identifying the version control data construct associated with the one or more columns of the table in a context of a Structured Query Language (SQL)-formatted command (Radhakishnan discloses a version control system/System versioning/ temporal table is a kind of software that helps the developer team to efficiently communicate and manage (track) all the changes that have been made to the data along with the information like who made and what change has been made. A version in the tracked set is replaced by another version, including temporal metadata for the other version in a set of current temporal metadata associated with the tracked set of objects and altering the temporal metadata for the replaced version in the set of temporal metadata as required by the replacement. The most important objects in database system 101 are tables. A table is a query able set of rows. All of the rows in the set have the same columns. The columns in a table define the objects that the rows in the table may contain and the functions are written in the well-known PL/SQL language, (see Radhakrishnan: Para. 0075-0092). This reads on the claim concept of wherein parsing further includes identifying the version control data construct associated with each the one or more columns of the table in a context of a Structured Query Language (SQL)-formatted command). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori, Mielenhausen and Johnston in order to have incorporated automatically tracking, as disclosed by Radhakishnan, since both of these mechanisms are directed to a systematic discussion of the ways in which this may be done and of the difficulties that SQL, the standard language used to write queries in relational database systems. The tables that are of interest for the following discussion are those associated with transaction time, which Snodgrass terms transaction-time state tables. The defining characteristic of transactional data is that it contains a time aspect. The ability to query for data that has changed in a database is an important requirement for some applications to be efficient. Typically, to determine data changes, application developers must implement a custom tracking method in their applications by using a combination of triggers, timestamp columns, and additional tables. Creating these applications usually involves a lot of work to implement, leads to schema updates, and often carries a high-performance overhead. Change tracking captures the fact that rows in a table were changed. This enables applications to determine the rows that have changed with the latest row data being obtained directly from the user tables. Tracking mechanism is used to track the changes. This has been designed to have minimal overhead to the DML operations. For example, if you are creating a record or updating a record or deleting a record from the table, then you are performing a transaction on that table. It is important to control these transactions to ensure the data integrity and to handle database errors. Incorporating the teachings of Radhakishnan into Nori and Mielenhausen and Johnston would produce tracked table temporally query able. The database management system of the technique permits temporal queries of user-defined tables. The queries return versions of rows in the user-defined table that are currently in an undo log maintained by the database system. Associated with the tracked table are a system history table which contains versions of the rows and temporal metadata indicating when the versions were in the tracked table and a system form history table which contains versions of the form of the tracked table and metadata indicating when the tracked table had the form, as disclosed by Radhakrishnan, (see Abstract).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen), in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston) and in view of Bansal et al. (US 2007/0255751 A1, hereinafter Bansal).   
Regarding dependent claim(s) 4, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein creating further includes configuring a database optimizer to create the table with the version control attribute set on the one or more columns within a Database Management System (DBMS). 
In the same field of endeavor, Bansal discloses wherein creating further includes configuring a database optimizer to create the table with the version control attribute set on the one or more columns within a Database Management System (DBMS) (Bansal discloses The DDL files 180 created by the translation engine 120 and its processes accurately reflect the object-oriented hierarchy of the objects described in a MOP file. The MOP classes are transformed to database tables, the class attributes are transformed to columns within the table and prefix names may be used to create schema names. Object-oriented Model data stored in the form of objects. The structure which is called classes which display data within it. It defines a database as a collection of objects which stores both data member's values and operations, (see Bansal: Para. 0336-0038). The DDL File 180 comprises the create table, create index, create constraints, import and exports statements, and SQL grant authorizations statements, (see Bansal: Para. 0048, 0056 and 0057). This reads on the claim concept of wherein creating further includes configuring a database optimizer to create the table with the version control attribute set on the one or more columns within a Database Management System (DBMS)).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori, Mielenhausen and Johnston in order to have incorporated automatically database design, as disclosed by Bansal, since both of these mechanisms are directed to a version control system is a kind of software that helps the developer team to efficiently communicate and manage(track) all the changes that have been made to the source code along with the information like who made and what change has been made. A separate branch is created for every contributor who made the changes and the changes aren't merged into the original source code unless all are analyzed as soon as the changes are green signaled they merged to the main source code. It not only keeps source code organized but also improves productivity by making the development process smooth. The benefit of eves (Centralized Version Control Systems) makes collaboration amongst developers along with providing an insight to a certain extent on what everyone else is doing on the project. Distributed version control systems contain multiple repositories. Each user has their own repository and working copy. Just committing your changes will not give others access to your changes. This is because commit will reflect those changes in your local repository and you need to push them in order to make them visible on the central repository. Similarly, when you update, you do not get other's changes unless you have first pulled those changes into your repository. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. A database table is just that, a table with rows and columns. Different tables contain information about different types of things. Each row in a database table represents one instance of the type of object described in that table. A row is also called a record. The columns in a table are the set of facts that we keep track of about that type of object. A column is also called an attribute. A database consists of one or more tables. Each table is made up of rows and columns. If you think of a table as a grid, the column goes from left to right across the grid and each entry of data is listed down as a row. Each row in a relational is uniquely identified by a primary key. Incorporating the teachings of Bansal into Nori and Mielenhausen and Johnston would produce object-to-relational (0/R) mapping file that maps the JAVA classes and their attributes to the tables and columns in the DDL database schema; SQL insert statements for loading the data of enumerated list values into the tables and the JAVA classes; database design reports; and 0/R name translation reference reports, as disclosed by Bansal, (see Abstract). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen), in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston) and in view of Pal et al. (US 7383,285 B1, hereinafter Pal). 
Regarding dependent claim(s) 5, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein managing further includes configuring Back-End Data Storage Processor(s) of a Database Management System (DBMS) to perform customized versioning of the data changes made to one or more rows of the table using the version control attribute defined for the one or more columns of the table.
In the same field of endeavor, Pal discloses wherein managing further includes configuring Back-End Data Storage Processor(s) of a Database Management System (DBMS) to perform customized versioning of the data changes made to one or more rows of the table using the version control attribute defined for the one or more columns of the table (These interfaces support the amount of DBMS functionality appropriate to the data store, enabling the data store to share its data. To work with data in a database, the system has to use a set of commands and statements (language) defined by the DBMS software. The data provider object subsequently converts the information received from the Worker 27 into a predetermined OLE DB format recognized or requested by the client application 100 and then presents the information to the client application 100 in that format. In other words, the Worker 27 sends data from the backend database in a native format and the Provider 25 converts it to requested OLE DB data types, (see Pal: Para. Col. 18 line 34- 67). The processor in the prior application 100 will fetch the row that will be affected by or involved with the insert to be inserted {step 4e). Then, at step 4f, the processor will use the fetched row in order to obtain the child chapter. The child record refers to the columns belonging to the embedded data set, (see Pal: Para. Col. 23 line 25-67 and Col. 22 line 1-67). A banking client application, requests obtaining of one or more rows 302 from one or more tables in the database 304. Modifications are done to one or more columns of each individual row and then the modified rows are transmitted to the data store, (see Pal: Para. Col. 19 line 1-67). This reads on the claim concept of wherein managing further includes configuring Back-End Data Storage Processor(s) of a Database Management System (DBMS) to perform customized versioning of the data changes made to one or more rows of the table using the version control attribute defined for the one or more columns of the table).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori, Mielenhausen and Johnston in order to have incorporated the backend processor, as disclosed by Pal, since both of these mechanisms are directed to a select statement is non-procedural; it does not state the exact steps that the database server should use to retrieve the requested data. This means that the database server must analyze the statement to determine the most efficient way to extract the requested data. This is referred to as optimizing the select statement. The component that does this is called the Query Optimizer. The input to the Query Optimizer consists of the query, the database schema (table and index definitions), and the database statistics. The output of the Query Optimizer is a query execution plan, sometimes referred to as a query plan, or execution plan. The contents of an execution plan are described in more detail later in this topic. Generally, there are different methods for accessing the data in each table. If only a few rows with specific key values are required, the database server can use an index. If all the rows in the table are required, the database server can ignore the indexes and perform a table scan. If all the rows in a table are required but there is an index whose key columns are in an order by, performing an index scan instead of a table scan may save a separate sort of the result set. If a table is very small, table scans may be the most efficient method for almost all access to the table. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. Incorporating the teachings of Pal into Nori and Mielenhausen and Johnston would produce DB (Object Linking and Embedded Database) applications to access embedded table-structured relationships in hierarchical databases as Normalized relational tables, as disclosed by Pal, (see Abstract). 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen), in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston) and in view of Chatterjee et al. (US 2007/0050391 A1, hereinafter Chatterjee). 
Regarding dependent claim(s) 6, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table.
In the same field of endeavor, Chatterjee discloses wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table (The version from which the new versions were made is in live workspace 410(0). The version in each workspace begins as a copy of a version in an already existing workspace. The user then modifies the new version in the workspaces as required, (see Chatterjee: Para. 0052-0072). Table is version enabled {to transform it to a VRDBS), existing triggers associated with the version enabled table are invoked from INSTEAD_OF triggers defined on the view from which the workspace views are generated dynamically. The view has three INSTEAD_OF triggers defined for it one for update, one for insert, and one for delete, (see Chatterjee: Par. 0088). A row is changed in a version of the table so that it is no longer identical with a row higher in the hierarchy, the new version of the row is added to table 501, with version number 503 set to indicate which version the added row was changed in, (see Chatterjee: Para. 0061, 0062, 0063 and FIG. 5-12). This reads on the claim concept of wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori, Mielenhausen and Johnston in order to have incorporated the related objects in a relation database, as disclosed by Chatterjee, since both of these mechanisms are directed to a version control system is a kind of software that helps the developer team to efficiently communicate and manage(track) all the changes that have been made to the source code along with the information like who made and what change has been made. A separate branch is created for every contributor who made the changes and the changes aren't merged into the original source code unless all are analyzed as soon as the changes are green signaled they merged to the main source code. It not only keeps source code organized but also improves productivity by making the development process smooth. The benefit of eves (Centralized Version Control Systems) makes collaboration amongst developers along with providing an insight to a certain extent on what everyone else is doing on the project. Distributed version control systems contain multiple repositories. Each user has their own repository and working copy. Just committing your changes will not give others access to your changes. This is because commit will reflect those changes in your local repository and you need to push them in order to make them visible on the central repository. Similarly, when you update, you do not get other's changes unless you have first pulled those changes into your repository. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. This can be by one or more sets of column values. In most scenarios it is a single column, such as employee ID. Every relational table has one primary key. Its purpose is to uniquely identify each row in the database. No two rows can have the same primary key value. The practical result of this is that you can select every single row by just knowing its primary key. Incorporating the teachings of Chatterjee into Nori and Mielenhausen and Johnston would produce techniques for redefining a group of related objects in a relational database system by redefining a table belonging to the group of related objects and then redefining the other related objects in the group so that they are in conformity with the redefined table, as disclosed by Chatterjee, (see Abstract).
Regarding dependent claim(s) 9, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein managing further includes creating the new row version for the table with data changes made to data values of columns of the table other than the one or more columns.
In the same field of endeavor, Chatterjee discloses wherein managing further includes creating the new row version for the table with data changes made to data values of columns of the table other than the one or more columns (The information in the version information columns and in the additional rows permits the generation of results corresponding to tables from table, (see Chatterjee: Para. 0051 and 0054). The value in a row's field in this column indicates the version that the row with its present contents was created in, (see Chatterjee: Para. 0056 and 0061). This reads on the claim concept of wherein managing further includes creating the new row version for the table with data changes made to data values of columns of the table other than the one or more columns).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (US 2010/0332526 A1, hereinafter Nori) and in view of Mielenhausen (US 2015/0121146 A1, hereinafter Mielenhausen), in view of Johnston et al. (US 2011/0320419 A1, hereinafter Johnston) and in view of Christiansen (US 2015/0006485 A1, hereinafter Christiansen).  
Regarding dependent claim(s) 7, the combination of Nori, Mielenhausen and Johnston discloses the method as in claims 1. However, the combination of Nori, Mielenhausen and Johnston do not appear to specifically disclose wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table, and then updating the existing row version of the table with the data changes associated with the data values for the one or more columns of the table. 
In the same field of endeavor, Christiansen discloses wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table, and then updating the existing row version of the table with the data changes associated with the data values for the one or more columns of the table (data can be represented by associating one or more control columns with base data columns (i.e., payload data columns) in a data store (e.g., a file, database table or communication record). Individual information elements (e.g., rows, columns, records or portions of records, etc.) of the data can then be logically edited {e.g., added, changed or modified, and/or deleted) by utilizing append only operations to physically insert informational elements into the data store, (see Christiansen: Para. 0019). Existing data (information) can be logically changed by utilizing an append-only operation to insert (append) a new superceding row with payload columns set with new base information values and control columns set with appropriate new meta-data values, (see Christiansen: Para. 0023 and 0024). Each logical process, or logical operation, resulted in one new row (or record) being added to the data store, (see Christiansen: Para. 0030-0036 and FIG. 2). This reads on the claim concept of wherein managing further includes recognizing when other data values of other columns of the table that are not associated with the version control attribute have changed necessitating the new row version be created for the table, and then updating the existing row version of the table with the data changes associated with the data values for the one or more columns of the table).     
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the updating database of Nori, Mielenhausen and Johnston in order to have incorporated the changed necessitating the new row version be created, as disclosed by Christiansen, since both of these mechanisms are directed to null Values can be replaced in SQL by using UPDATE, SET, and WHERE to search a column in a table for nulls and replace them. Cleaning data is important for analytics because messy data can lead to incorrect analysis. Null values can be a common form of messy data. In aggregation functions they are ignored from the calculation so you need to make sure this is the behavior you are expecting, otherwise you need to replace null values with relevant values. The UPDATE command is a DML command as opposed to a DDL (Data Definition Language), DCL (Data Control Language), or TCL (Transaction Control Language) command. This means that it is used for modifying preexisting data. Other DML commands include: SELECT, INSERT, DELETE, etc. UPDATE takes a table and uses the SET keyword to control what row to change and what value to set it to. The WHERE keyword checks a condition and, if true, the SET portion is run and that row is set to the new value. A version control system is a kind of software that helps the developer team to efficiently communicate and manage (track) all the changes that have been made to the source code along with the information like who made and what change has been made. A separate branch is created for every contributor who made the changes and the changes aren't merged into the original source code unless all are analyzed as soon as the changes are green signaled they merged to the main source code. It not only keeps source code organized but also improves productivity by making the development process smooth. The benefit of eves (Centralized Version Control Systems) makes collaboration amongst developers along with providing an insight to a certain extent on what everyone else is doing on the project. Distributed version control systems contain multiple repositories. Each user has their own repository and working copy. Just committing your changes will not give others access to your changes. This is because commit will reflect those changes in your local repository and you need to push them in order to make them visible on the central repository. Similarly, when you update, you do not get other's changes unless you have first pulled those changes into your repository. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. This can be by one or more sets of column values. Incorporating the teachings of Christiansen into Nori and Mielenhausen and Johnston would produce techniques are described which allow logical informational elements to be added, changed, erased and queried using only physical data append and read operations. A full change history is also maintained. Data can be saved to any computer data store, including memory, disk, and even a data stream to another program or system, as disclosed by Christiansen, (see Abstract). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 10,671,641 B1, hereinafter Holenstein) and in view of Vasudevan (US 7,028,057 B1, hereinafter Vasudevan).
Regarding independent claim(s) 11, Holenstein discloses a method, comprising: parsing a Data Manipulation Language (DML) statement that modifies an existing table in the database by applying data values to one or more columns of the existing table (Holenstein discloses data Manipulation Language (DML)-The operations that control a database's contents, such as insert, update, delete, read a row, read a record, read a column, or read a set of rows, records, or columns, (see Holenstein: Col. 18 lines 1-10). To change existing rows in a table-UPDATE, (see Holenstein: Col. 26 lines 1-67, Col. 27 lines 1-67 and FIG. 21). Table-A set of data values that is organized using a model of horizontal rows and vertical columns, (see Holenstein: Col. 33 lines 1-67). This reads on the claim concepts of a method, comprising: parsing a Data Manipulation Language (DML) statement that modifies an existing table in the database by applying data values to one or more columns of the existing table);
Identifying one or more rows in the existing table that are associated with the data values to be applied to the one or more columns (Holenstein discloses a collection of keys that points to rows in a table or to column positions in a column-oriented database. The rows or columns to which a subset of keys point all have a common value for one of the table fields (each row represents a unique record, and each column represents a field in the record), (see Holenstein: Col. 17 lines 1-67 and Col. 20 lines 1-67). The structure of the data is determined from the table schema, which defines the column data types and the keys comprising the table. This information is used to build insert, update (the existing updates), and delete structures for the arrays, (see Holenstein: Col. 21 lines 1-67, Col. 22 lines 1-67 and FIG. 21). This reads on the claim concepts of Identifying one or more rows in the existing table that are associated with the data values to be applied to the one or more columns); and
However, Holenstein does not appear to specifically disclose determining, based on user-defined column attributes for the one or more columns in the existing table, whether to: 1) update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows, or 2) not update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows, wherein the user-defined column attributes indicate that data changes associated with the data values for the one or more columns are not versioned in the existing table. 
In the same field of endeavor, Vasudevan discloses determining, based on user-defined column attributes for the one or more columns in the existing table, whether to: 1) update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows (Vasudevan discloses <table_name> CONS view described in the previous section and a unique key constraint on the NAME column are shown below for the INSERT and UPDATE operations. Update all of the records in the database table 13n to either change the department identified in those records before the row could be deleted, or to delete those records (update an existing record version), (see Vasudevan: Col. 17 lines 1-67, Col. 19 lines 1-67, Col. 21 lines 1-67 and Col. 22 lines 1-67). This reads on the claim concepts of determining, based on user-defined column attributes for the one or more columns in the existing table, whether to: 1) update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows),
    or 2) not update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows, wherein the user-defined column attributes indicate that data changes associated with the data values for the one or more columns are not versioned in the existing table (Vasudevan discloses a unique key constraint on the NAME column are shown below for the INSERT and UPDATE operations. Update all of the records in the database table 13n to either change the department identified in those records before the row could be deleted, or to delete those records (update an existing record version), (see Vasudevan: Col. 17 lines 1-67, Col. 19 lines 1-67, Col. 21 lines 1-67 and Col. 22 lines 1-67). SELECT count (*) INTO existRows FROM EMP CONS WHERE delstatus > 0 AND NAME - :NEW.NAME AND ROWID !- :NEW.ROWID) /* If we found some rows, we have a unique key constraint violation * / IF (existRows > 0) then SYS.WM_ERROR.RAISEERROR ('UNIQUE CONSTRAINT VIOLATED'); END IF; END IF; The additional check that is done in the update trigger to ensure that the unique key constraint is violated only if we find a row that is different from the one we are currently updating with the same unique key constraint column values, (see Vasudevan: Col.17 lines 1-67). This reads on the claim concepts of not update the rows of the existing table with the data values to be applied to the one or more columns without creating new versions of the rows, wherein the user-defined column attributes indicate that data changes associated with the data values for the one or more columns are not versioned in the existing table). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Data Manipulation Language of Holenstein in order to have incorporated the user-defined, as disclosed by Vasudevan, since both of these mechanisms are directed to a common kind of database system is a relational database system. In such systems, the data is organized as a set of tables. A relational database table has a fixed number of columns and a variable number of rows. Each row has a field corresponding to each column, and the field contains a value. Queries on relational databases specify the data to be accessed in terms of the table or tables that contain it, columns in the table, and values of fields in some of the specified columns. The table has two columns, named emp_no, whose fields contain employee numbers, and emp_name, whose fields contain employee names, and four rows. A view is defined in the data dictionary by a query on other tables. The other tables may also be views, but the data must ultimately come from base tables. View contains four columns and three rows. A table is version-enabled, the table as it exists at the time it is version-enabled is the first version. This first version exists in a single workspace, termed the LIVE workspace. The first version may be modified in the same way as the table prior to versioning. A new version is established by a save point operation, which freezes the old version. The old version is made read only, and further modifications are made on the new version. The version in a workspace on which modifications may be made is termed the workspace' s current version. A user of a workspace may explicitly specify a save point operation, and there is an implicit save point operation whenever a new workspace is created.  A function is a group of reusable code which can be called anywhere in your program. This eliminates the need of writing the same code over and over again. This enables the programmers to divide a big program into a number of small and manageable functions. A function can return multiple values separated by a comma as an array assigned to the function name itself. A function is a reusable block of statements that performs a specific task. User-defined table-valued functions return a table data type. For an inline table-valued function, there is no function body; the table is the result set of a single SELECT statement. Incorporating the teachings of Vasudevan into Holenstein would produce organized determines how changes are propagated in the versioned relational database and thus the versions whose ancestry has to be checked for constraint violations, as disclosed by Vasudevan, (see Abstract).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 10,671,641 B1, hereinafter Holenstein) in view of Vasudevan (US 7,028,057 B1, hereinafter Vasudevan) and in view of Bansal et al. (US 2007/0255751 A1, hereinafter Bansal).
Regarding dependent claim(s) 12, the combination of Holenstein and Vasudevan disclose the method as in claim 11. However, the combination of Holenstein and Vasudevan do not appear to specifically disclose wherein determining further includes identifying two types of the user-defined column attributes defined in a Data Definition Language (DDL) statement for the existing table that provide for the determining. 
In the same field of endeavor, Bansal discloses wherein determining further includes identifying two types of the user-defined column attributes defined in a Data Definition Language (DDL) statement for the existing table that provide for the determining (The DDL files 180 created by the translation engine 120 and its processes accurately reflect the object-oriented hierarchy of the objects described in a MOP file. The MOP classes are transformed to database tables, the class attributes are transformed to columns within the table and prefix names may be used to create schema names, (see Bansal: Para. 0036, 0038, 0056, 0059 and 0062). This reads on the claim concept of wherein determining further includes identifying two types of the user-defined column attributes defined in a Data Definition Language (DDL) statement for the existing table that provide for the determining).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the automatically tracking and archiving data changes mechanism of Holenstein and Vasudevan in order to have incorporated database design, as disclosed by Bansal, since both of these mechanisms are directed to a version control system is a kind of software that helps the developer team to efficiently communicate and manage(track) all the changes that have been made to the source code along with the information like who made and what change has been made. A separate branch is created for every contributor who made the changes and the changes aren't merged into the original source code unless all are analyzed as soon as the changes are green signaled they merged to the main source code. It not only keeps source code organized but also improves productivity by making the development process smooth. The benefit of eves (Centralized Version Control Systems) makes collaboration amongst developers along with providing an insight to a certain extent on what everyone else is doing on the project. Distributed version control systems contain multiple repositories. Each user has their own repository and working copy. Just committing your changes will not give others access to your changes. This is because commit will reflect those changes in your local repository and you need to push them in order to make them visible on the central repository. Similarly, when you update, you do not get other's changes unless you have first pulled those changes into your repository. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. A database table is just that, a table with rows and columns. Different tables contain information about different types of things. Each row in a database table represents one instance of the type of object described in that table. A row is also called a record. The columns in a table are the set of facts that we keep track of about that type of object. A column is also called an attribute. A database consists of one or more tables. Each table is made up of rows and columns. If you think of a table as a grid, the column go from left to right across the grid and each entry of data is listed down as a row. Each row in a relational is uniquely identified by a primary key. Incorporating the teachings of Bansal into Holenstein and Vasudevan would produce object-to-relational (0/R) mapping file that maps the JAVA classes and their attributes to the tables and columns in the DDL database schema; SQL insert statements for loading the data of enumerated list values into the tables and the JAVA classes; database design reports; and 0/R name translation reference reports, as disclosed by Bansal, (see Abstract).  
Regarding dependent claim(s) 13, the combination of Holenstein and Vasudevan disclose the method as in claim 12. However, the combination of Holenstein and Vasudevan do not appear to specifically disclose wherein identifying further includes recognizing a first type as a first column attribute for a first column of the existing table set as a version-first column attribute. 
In the same field of endeavor, Bansal discloses wherein identifying further includes recognizing a first type as a first column attribute for a first column of the existing table set as a version-first column attribute (The new table name is a combination of "El" and the attribute name. It leaves the attribute on the existing table and creates a foreign key constraint from the parent table to the new table, (see Bansal: Para. 0046). Association classes the translation engine creates a table linking it to the parent classes/tables. Preferably, the "Ref' keyword role name and suffix "ID" are used as the column name, (see Bansal: Para. 0036, 0038, 0045 and 0056). This reads on the claim concept of wherein identifying further includes recognizing a first type as a first column attribute for a first column of the existing table set as a version first column attribute).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 10,671,641 B1, hereinafter Holenstein) in view of Vasudevan (US 7,028,057 B1, hereinafter Vasudevan) in view of Bansal et al. (US 2007 /0255751 A1, hereinafter Bansal) and in view of Anderson et al. (US 6,078,925 hereinafter Anderson).     
Regarding dependent claim(s) 14, the combination of Holenstein, Vasudevan and Bansal disclose the method as in claim 13. However, the combination of Holenstein, Vasudevan and Bansal do not appear to specifically disclose wherein identifying further includes recognizing a second type as a second column attribute for a second column of the existing table as a version last column attribute.
In the same field of endeavor, Anderson discloses wherein identifying further includes recognizing a second type as a second column attribute for a second column of the existing table as a version-last column attribute (Anderson discloses its subject text document in a column in the business table, and introduces a second column for indexing purposes, (see Anderson: Col. 9 line 34-67). multiple attributes which the database engine stores in separate tables 314. Those attributes that are common to all objects, regardless of the data type, are stored in a Base Metadata Table, (see Anderson: Col. 6 line 25-67). Each case the Text Extender might be retrofitted to an existing business table, (see Anderson: Col. 10 line 1-67). This reads on the claim concept of wherein identifying further includes recognizing a second type as a second column attribute for a second column of the existing table as a version-last column attribute).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the automatically tracking and archiving data changes within database mechanism of Holenstein, Vasudevan and Bansal in order to have incorporated the second column attribute, as disclosed by Anderson, since both of these mechanisms are directed to The Data Multi-Column List element is used to create the list in a report definition. Multicolumn lists are different from other types of data tables in that the number of columns that can be displayed is not dependent on the data layer. Data Table Column elements are not used and, instead, developers set the Data Multi- Column List element's Columns attribute to a numeric value that determines the fixed number of columns the list will display. The number of rows displayed is determined automatically by distributing the data in the columns, based on the list orientation, beginning with the upper left-hand corner of the list. A table is a structured set of data made up of rows and columns (tabular data). A table allows you to quickly and easily look up values that indicate some kind of connection between different types of data. A system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. Temporal Tables are generally useful in scenarios that require tracking history of data changes. We recommend you to consider Temporal Tables in the following use cases for major productivity benefits. Use temporal system-versioning on tables that store critical information for which you need to keep track of what has changed and when, and to perform data forensics at any point in time. Temporal system-versioned tables allow you to plan for data audit scenarios in the early stages of the development cycle or to add data auditing to existing applications or solutions when you need it. A temporal table must have a primary key defined in order to correlate records between the current table and the history table, and the history table cannot have a primary key defined. Incorporating the teachings of Anderson into Holenstein, Vasudevan and Bansal would produce a second, attribute, table containing at least one column defining a unique characteristic associated with the one object and one column dedicated to containing the object handle; and a third, metadata, table containing at least one column defining a common characteristic associated with all objects defined within the business table, as disclosed by Anderson, (see Abstract).    
Regarding dependent claim(s) 15, the combination of Holenstein, Vasudevan and Bansal disclose the method as in claim 14. However, the combination of Holenstein, Vasudevan and Bansal do not appear to specifically disclose wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the second type of the user-defined column attributes. 
In the same field of endeavor, Anderson discloses wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the second type of the user-defined column attributes (Anderson discloses relational extenders define and implement new complex data types and essentially extend relational data tables with these new data types. A UDF may be used anywhere in an SQL expression that a standard database built-in function can use, and thus provide the mechanism for the seamless extension to the SQL language. UDFs, that take the object handle as a parameter and store, access, retrieve, search, and otherwise manipulate the object data, (see Anderson Col. 6 lines 1-67, Col. 23 lines 1-67, Col. 24 lines 1-67).  This section explains events that happen at each of the steps (create database, create table, alter table, insert, select, update, delete), (see Anderson: Col. 12 lines 1-67, Col. 14 lines 1-67, Col. 15 lines 1-67 and Col. 16 lines 1-67). FROM text_table ORDER BY relevance Usage 2: SELECT TABLE FROM text_table WHERE contains (text, search_criteria)>65 Note that search engines may, in addition, provide type dependent content search functions for more specialized forms of search. F. Content Functions, (see Anderson: Col. 14 lines 1-67 and Col. 27 lines 1-67). Note: If a field in a table is optional, it is possible to insert a new record or update a record without adding a value to this field. Then, the field will be saved with a NULL value. This reads on the claims concepts of wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the second type of the user-defined column attributes).
     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 10,671,641 B1, hereinafter Holenstein) in view of Vasudevan (US 7,028,057 B1, hereinafter Vasudevan) in view of Bansal et al. (US 2007 /0255751 A1, hereinafter Bansal) and in view of Becker et al. (US 2009/0313309 A1, hereinafter Becker).      
Regarding dependent claim(s) 16, the combination of Holenstein, Vasudevan and Bansal disclose the method as in claim 13. However, the combination of Holenstein, Vasudevan and Bansal do not appear to specifically disclose wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the first type of the user-defined column attributes. 
In the same field of endeavor, Becker discloses wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the first type of the user-defined column attributes (Becker discloses new version row 124 is created in version table and deactivation user identifier (e.g., identifying the user who triggered creation of a newer version), (see Becker: Para. 0034-0045). Identity row 104 includes a primary key 106, which uniquely identifies the particular instance associated with the row. Primary key 106 is a one column identifier (columns can also be referred to as fields), (see Becker: Para. 0026-0032). An error is returned to the user (since the non-matching OCA values indicate that another user has modified the record since the last time the user accessed the record), (see Becker: Para. 0138-0140). This reads on the claim concepts of wherein determining further includes creating the new versions of the rows when the rows include a particular column that was modified and the particular column was not associated with the first type of the user-defined column attributes).     
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the automatically tracking and archiving data changes within database mechanism of Holenstein, Vasudevan and Bansal in order to have incorporated the first type of the user-defined column attributes, as disclosed by Becker, since both of these mechanisms are directed to a system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. Temporal Tables are generally useful in scenarios that require tracking history of data changes. We recommend you to consider Temporal Tables in the following use cases for major productivity benefits. Use temporal system-versioning on tables that store critical information for which you need to keep track of what has changed and when, and to perform data forensics at any point in time. Temporal system-versioned tables allow you to plan for data audit scenarios in the early stages of the development cycle or to add data auditing to existing applications or solutions when you need it. A temporal table must have a primary key defined in order to correlate records between the current table and the history table, and the history table cannot have a primary key defined. Incorporating the teachings of Becker into Holenstein, Vasudevan and Bansal would produce information is stored in a data pattern. The data pattern includes an identity table, a version table that includes at least one reference to the identity table, and an audit table that includes at least one reference to the version table, as disclosed by Becker, (see Abstract).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 10,671,641 B1, hereinafter Holenstein) in view of Vasudevan (US 7,028,057 B1, hereinafter Vasudevan) and in view of Becker et al. (US 2009/0313309 A1, hereinafter Becker). 
Regarding dependent claim(s) 17, the combination of Holenstein and Vasudevan disclose the method as in claim 11. However, the combination of Holenstein and Vasudevan do not appear to specifically disclose further comprising, managing the existing table with the user-defined column attributes to reduce storage associated with versioning the existing table utilizing the user-defined column attributes on data changes made to select columns having the user-defined column attributes set on the select columns.
In the same field of endeavor, Becker discloses further comprising, managing the existing table with the user-defined column attributes to reduce storage associated with versioning the existing table utilizing the user-defined column attributes on data changes made to select columns having the user-defined column attributes set on the select columns (Modifications are identified as the creation {i.e., activation) of a new version and/or the deletion (i.e., deactivation) of a prior version, if any. For example, if a user requests to modify a version attribute of an entity, an existing version row, storing the original value of the version attribute, will be deactivated, and a new version row, storing the modified value of the version attribute, (see Becker: Para. 0041-0045). That some version attributes can be references to other sets of information (e.g., a version attribute of an employee record can reference a company record). Thus, the value of some version attributes can be foreign keys that have values equal to the primary keys of identity rows of other records, (see Becker: 0035-0038). An audit trail is a listing of all changes that occurred to the data pattern within a particular time period, {see Becker: Para. 0094). Primary key 106 is a one column identifier (columns can also be referred to as fields) that references a natural key (or several such natural keys, if available) within the row. A one column primary key identifier is also referred to as a surrogate primary key, {see Becker: Para. 0025-0035). This reads on the claim concept of managing the existing table with the userdefined column attributes to reduce storage associated with versioning the existing table utilizing the user-defined column attributes on data changes made to select columns having the user-defined column attributes set on the select columns). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the automatically tracking and archiving data changes within database mechanism of Holenstein and Vasudevan in order to have incorporated the first type of the user-defined column attributes, as disclosed by Becker, since both of these mechanisms are directed to a system-versioned temporal table is a type of user table designed to keep a full history of data changes to allow easy point in time analysis. This type of temporal table is referred to as a system-versioned temporal table because the period of validity for each row is managed by the system. Every temporal table has two explicitly defined columns, each with a datetime2 data type. These columns are referred to as period columns. These period columns are used exclusively by the system to record period of validity for each row whenever a row is modified. Temporal Tables are generally useful in scenarios that require tracking history of data changes. We recommend you to consider Temporal Tables in the following use cases for major productivity benefits. Use temporal system-versioning on tables that store critical information for which you need to keep track of what has changed and when, and to perform data forensics at any point in time. Temporal system-versioned tables allow you to plan for data audit scenarios in the early stages of the development cycle or to add data auditing to existing applications or solutions when you need it. A temporal table must have a primary key defined in order to correlate records between the current table and the history table, and the history table cannot have a primary key defined. Incorporating the teachings of Becker into Holenstein and Vasudevan would produce information is stored in a data pattern. The data pattern includes an identity table, a version table that includes at least one reference to the identity table, and an audit table that includes at least one reference to the version table, as disclosed by Becker, (see Abstract). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Charron et al. (US 2017/0075975 A1, hereinafter Charron) in view of Saxena (US 2005/0131964 A1, hereinafter Saxena).  
Regarding independent claim(s) 18, Charron discloses a system, comprising: a database management system; at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a version control manager; the version control manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to (Charron discloses this disclosure relates generally to database management systems and, more particularly, relates to temporal relational database management systems, (see Charro: Para. 0020). The system 160 may include some or all of the hardware and software elements of the computer system 100 previously described, (see Charro: Para. 0030). The computer programs product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor, (see Charro: Para. 0073-0075). This reads on the claim concepts of a system, comprising: a database management system; at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a version control manager; the version control manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to):    
create a table with version-specific attributes defined on one or more columns of the table, wherein the version-specific attributes indicate that data changes associated with data values for the one or more columns of the table are not to be versioned in new versioned rows for the table (Holenstein discloses Table_1 And Table_2 can be related by a colunm Key_col in a 1-n relationship (i.e., 1 row in table_1 maps to n rows in Table_2). A "Type_Of_Change" colunm may be added to Table_2. For example, the transaction time temporal table may include both a first table and a second table, (see Charron: Para. 0055-0060). Columns of a table 235 may also be referred to as fields or attributes. Each table 235 within the database 232 may have a unique name, (see Charron: para. 0030-0035). A new version of a row as a particular type of change. A version of a row came into existence can be useful with respect to features such as a specific data change operation (e.g., insert, update), session user, application name, etc. (see Charro: Para. 0019-0022). Note: If a new row is not being inserted here or associated with the column, because if a new column or row are inserted it becomes a new table. When updating, however there are changes made to existing value that is associated with an existing row or column and that does not create a new version table because the update command is used to make those changes in the existing row and column. This reads on the claim concepts of create a table with version-specific attributes defined on one or more columns of the table, wherein the version-specific attributes indicate that data changes associated with data values for the one or more columns of the table are not to be versioned in new versioned rows for the table); and 
However, Charro does not appears to specifically disclose process updates to the one or more columns of the table by either (1) creating the new versioned rows for the table or (2) updating first versioned rows in the table based on the version-specific attributes, so that the data changes associated with the data values for the one or more columns of the table are not versioned in the new versioned rows for the table. 
In the same field of endeavor, Saxena discloses process updates to the one or more columns of the table by either (1) creating the new versioned rows for the table (Saxena discloses table, the columnidentifies a specific configuration by name. For example, column (such as EmployeeID column in the address map), (see Saxena: Para. 0075 and 002-0088). Create a new version of the object in definition table. Insert a new row in map table, (see Saxena: Para. 0060-0066, 0104-1080 and FIG. 5). This reads on the claim concepts of process updates to the one or more columns of the table by either (1) creating the new versioned rows for the table) or 
updating first versioned rows in the table based on the version-specific attributes, so that the data changes associated with the data values for the one or more columns of the table are not versioned in the new versioned rows for the table (Saxena discloses its relationships are changed as necessary as per act 503. Note that in act 503 no new version is made of the object and/or parent object, (see Saxena: Para. 0056-0060, 0104 and FIG. 5). SQL that is necessary to insert, delete or update the object within the table, (see Saxena: Para. 0164-0165). Update the current version of the object in map table to reflect the highest parent version, (see Saxena: Para. 0106). This reads on the claim concepts of updating first versioned rows in the table based on the version-specific attributes, so that the data changes associated with the data values for the one or more columns of the table are not versioned in the new versioned rows for the table).          
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a database management system of Charron in order to have incorporated update and create table with column a row, as disclosed by Saxena, since both of these mechanisms are directed to a versioning chain reaction takes place when an object is versioned. Specifically, versioning of one object normally leads to versioning of a number of other objects that may be in some way related to the object being versioned. Such additional versions are exact clones of the old information and yet need to be handled as new versions. When a previously-inserted object is to be updated, a check is made whether a snapshot of the object has been taken (i.e. whether a configuration to which the object belongs has been copied). If the snapshot was not taken, then the object and/or its relationships are changed as necessary. If the snapshot was taken, then a check is made as to whether the object has an immediate parent, and if not then a new version of the object is made, and the new version and/or its relationships are changed. If the object to be updated does have an immediate parent, then a check is made as to whether a snapshot of the parent was taken, and if not then no action is required. If a snapshot of the parent was taken, then a new version of the parent is created (as described above), and parent's mapping is updated with the parent's new version number. A configuration is a collection of objects that are related in some way that is significant to the user. For example, a configuration may represent all the objects that make up a given component or release. Using the configuration members table, a version control mechanism identifies the specific objects and the specific object versions that make up a particular configuration. Incorporating the teachings of Saxena into Charron would produce if a change happens in just the definition of the object, then no change is made to the table containing the relations of the object. Moreover, when a change happens to an object, if the object has a number of ancestors and decendants only an immediate parent of the object is updated, thereby to eliminate a versioning chain reaction (i.e. other objects are not affected), as disclosed by Saxena, (see Abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Charron et al. (US 2017/0075975 A1, hereinafter Charron) in view of Saxena (US 2005/0131964 A1, hereinafter Saxena) and in view of Gopalakrishnan et al. (US 2010/0185595 A1, hereinafter Gopalakrishnan).
Regarding dependent claim{s) 19, the combination of Charron and Saxena discloses the system as in claim 18. However, the combination of Charron and Saxena do not appear to specifically disclose wherein the version-specific attributes include a do not version attribute and an always version attribute, the do not version attribute causing the version control manager to process the updates by updating the first versioned row, and the always version attribute causing the version control manager to process the updates by creating the new versioned rows. 
 In the same field of endeavor, Gopalakrishnan discloses wherein the version-specific attributes include a do not version attribute and an always version attribute, the do not version attribute causing the version control manager to process the updates by updating the first versioned row, and the always version attribute causing the version control manager to process the updates by creating the new versioned rows (Version control system 24 is also configured to map references back to previous versions that contain attributes that are not changed in the modified version, (see Gopalakrishnan: Para. 0035). Create reference information for retrieving relevant information stored with respect to previous versions for those attributes and attribute groups that are not changed, (see Gopalakrishnan: Para. 0039, 0040, 0043 and FIG. 2, 3 & 8). This reads on the claim concept of wherein the version specific attributes include a do not version attribute and an always version attribute, the do not version attribute causing the version control manager to process the updates by updating the first versioned row, and the always version attribute causing the version control manager to process the updated by creating the new versioned rows).  
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a database management system of Charron and Saxena in order to have incorporated version control system, as disclosed by Gopalakrishnan, since both of these mechanisms are directed to these attributes are likely to change during the designing and manufacturing stages of a product. For instance, the designing stage of a product is usually an iterative process involving minor and sometimes major modifications to the product's design. Regarding the "versioning" of a product, or naming of versions, a scheme that was originally developed for software products can also be adapted for versioning many other types of products. One or more of the attribute groups are modified with respect to a previous version. The version control system is further configured to record which attributes of a modified attribute group are changed. The querying system is configured to enable a user to search the database based on the effective dates of the versions. the present disclosure generally relate to managing product information and more particularly relate to managing a series of different versions of the product information. Each version representing the attribute data of a product typically includes an entire snapshot of all the product information for that version. Multiple versions of a product can be stored in a database and effectively managed using a database management system (DBMS). Incorporating the teachings of Gopalakrishnan into Charron and Saxena would produce managing versions of product attribute information are described with respect to a number of embodiments of the present disclosure. In one implementation, a database management system that manages a database for storing attribute information of a product is described The database management system in this implementation comprises a version control system and a querying system. The version control system is configured to enable a user to insert one or more versions of product information in the database. Each version has an effective date and is divided into a plurality of attribute groups, each attribute group containing a plurality of attributes. 
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Charron et al. (US 2017/0075975 A1, hereinafter Charron) in view of Saxena (US 2005/0131964 A1, hereinafter Saxena) and in view of Karr et al. (US 2018/0357017 A1, hereinafter Karr).
Regarding dependent claim(s) 20, the combination of Charron and Saxena discloses the system as in claim 18. However, the combination of Charron and Saxena do not appear to specifically disclose wherein the version control manager executes on a massively parallel backend data storage processor.
In the same field of endeavor, Karr discloses wherein the version control manager executes on a massively parallel backend data storage processor (Karr discloses progress operations to ensure the operations are not lost on a power failure, storage controller removal, storage controller or storage system shutdown, or some fault of one or more software or hardware components within the storage system and supported by software executing on the CPU 156 of the storage node {version control manager),(see Karr: Para. 0054 and 0068). Deep learning is a computing model that makes use of massively parallel neural networks, (see Karr: Para. 0118 and 0119). A solution to reduce bandwidth for backend data transfers is to utilize staging a write through fast storage, (see Karr: Para. 0165). This reads on the claim concept of wherein the version control manager executes on a massively parallel backend data storage processor). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a database management system and version control manager for update and create table with column an row and temporal table mechanism of Charron and Saxena in order to have incorporated the massively parallel backend, as disclosed by Karr, since both of these mechanisms are directed a parallel job consists of multiple streams of program instructions executing simultaneously. Another name for an instruction stream is "thread." A process may have one or more threads. All threads associated with a process must run on the same node because they communicate using the main memory they share on that node (shared memory). Multiple processes can run on one node or multiple nodes. When multiple processes that are part of one application run on multiple nodes, they must communicate via a network (message passing). Since network speeds are slower than memory fetches and disk accesses, programmers need to design their codes to minimize data transfers across the network. Parallel jobs do not always involve multiple processes. A single process with multiple threads of execution also is considered a parallel job. Processes running threads can be combined with other processes that may also be using threads. Parallel programs that direct multiple CPUs to communicate with each other via shared memory typically use the OpenM P interface. The independent operations running on multiple CPUs within a node are called threads. A massively parallel processing (M PP) system consists of a large number of small homogeneous processing nodes interconnected via a high-speed network. The Query optimizer analyzes possible execution plans and then chooses the optimal execution plan. This selection is based on the value of query estimated cost. In some cases, the SQL Server query optimizer chooses a parallel execution plan, primarily because the SQL Server query optimizer decides a parallel execution plan cost is more optimum than a serial execution plan. The database, tables that are organized in columns are optimized for high-performing read operations while still providing good performance for write operations. Efficient data compression is applied to save memory and speed up searches and calculations. Column-based storage also simplifies parallel execution using multiple processor cores. In a column store data is already vertically partitioned. That means operations on different columns can easily be processed in parallel. Incorporating the teachings of Karr into Charron and Saxena would produce Performing data storage operations on a storage element integrating fast durable storage and bulk durable storage, including: receiving, at the storage element integrating fast durable storage and bulk durable storage, a data storage operation from a host computer; determining, in dependence upon the data storage operation, as disclosed by Karr, (see Abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164